 

Exhibit 10.7.1

 



EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This EIGHTH Amendment to Loan AND SECURITY Agreement (this “Amendment”), is made
as of November 9, 2015, by and between ALLIED HEALTHCARE PRODUCTS, INC., a
Delaware corporation (“Borrower”), and ENTERPRISE BANK & TRUST, a Missouri
chartered trust company (“Lender”).

 

WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement dated as of November 17, 2009, together with all amendments thereto
through and including that certain Seventh Amendment to Loan and Security
Agreement dated as of November 10, 2014 (as further amended and restated from
time to time, the “Loan Agreement”); and

 

WHEREAS, Borrower and Lender have agreed to amend certain provisions of the Loan
Agreement and the other Loan Documents pursuant to the terms and conditions
contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Defined Terms. Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2.            Amendments.

 

a.            The “Revolving Credit Termination Date” as defined in Section
1.1.1 of the Loan Agreement shall be November 9, 2016.

 

b.            Section 8.2.8 is hereby deleted in its entirety and replaced with
the following:

 

“8.2.8            [Reserved.]”

 

c.            The following new Section 8.4 is hereby inserted following section
8.3 of the Loan Agreement:

 

“8.4            Minimum Liquidity. Borrower shall maintain a minimum Liquidity
of not less than $1,250,000.  This covenant will be measured at the end of each
fiscal quarter commencing with the fiscal quarter ending December 31, 2015.”

 

d.            In Appendix A of the Loan Agreement, the following new definition
of “Liquidity” is hereby inserted:

 

“Liquidity - (i) cash and those assets that can be readily converted into cash
within 30 days, less (ii) the aggregate outstanding principal balance of the
Revolving Credit Loans.”

 



 1 

 

 

All applicable provisions of the other Loan Documents executed in connection
with the Loan Agreement are hereby amended in accordance with this Section 2.

 

3.            References. All references in the Loan Agreement to “this
Agreement” shall be deemed to refer to the Loan Agreement as amended hereby; and
any and all references in the other Loan Documents to the Loan Agreement shall
be deemed to refer to the Loan Agreement as amended hereby.

 

4.            Fee. Borrower shall pay to Lender an amendment fee in the amount
of $250.00, which fee shall be deemed fully earned and nonrefundable upon the
execution of this Amendment.

 

5.            Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

 

(a)                Recitals. The Recitals in this Amendment are true and correct
in all respects.

 

(b)               Incorporation of Representations. All representations and
warranties of Borrower in the Loan Agreement are incorporated herein in full by
this reference and are true and correct as of the date hereof.

 

(c)                Corporate Power; Authorization. Borrower has the corporate
power, and has been duly authorized by all requisite corporate action, to
execute and deliver this Amendment and to perform its obligations hereunder and
thereunder. This Amendment has been duly executed and delivered by Borrower.

 

(d)               Enforceability. This Amendment is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting the rights of creditors and (ii) applicable laws and regulations and
principles of equity which may restrict the enforcement of certain remedies or
the availability of certain equitable remedies.

 

(e)                No Violation. Borrower's execution, delivery and performance
of this Amendment does not and will not (i) violate any law, rule, regulation or
court order to which Borrower is subject; (ii) conflict with or result in a
breach of Borrower's Articles of Incorporation or Bylaws or any agreement or
instrument to which Borrower is party or by which Borrower or its properties is
bound, or (iii) result in the creation or imposition of any lien, security
interest or encumbrance on any property of Borrower, whether now owned or
hereafter acquired, other than liens in favor of Lender.

 

(f)                Obligations Absolute. The obligation of Borrower to repay the
Obligations, together with all interest accrued thereon, is absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Obligations.

 



 2 

 

 

6.            Effect and Construction of Amendment. Except as expressly provided
herein, the Loan Documents shall remain in full force and effect in accordance
with their respective terms, and this Amendment shall not be construed to:

 

(a)            impair the validity, perfection or priority of any lien or
security interest securing the Obligations; or

 

(b)            waive or impair any rights, powers or remedies of Lender under
the Loan Documents.

 

In the event of any inconsistency between the terms of this Amendment and the
Loan Agreement or any of the Loan Documents, this Amendment shall govern.
Borrower acknowledges that it has consulted with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Amendment. This Amendment shall be
construed without regard to any presumption or rule requiring that it be
construed against the party causing this Amendment or any part hereof to be
drafted.

 

7.            Conditions Precedent to Effectiveness of Amendment. This Amendment
shall not be effective until Lender shall have received this Amendment duly
executed, along with such other and further documents as Lender shall reasonably
request, all in form and substance satisfactory to Lender and its counsel.

 

8.            Miscellaneous.

 

a.                   Further Assurance. Borrower agrees to execute such other
and further documents and instruments as Lender may reasonably request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Loan Agreement.

 

b.                  Benefit of Amendment. This Amendment shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, their
respective successors and assigns. No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Amendment.

 

c.                   Severability. The provisions of this Amendment are intended
to be severable. If any provisions of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

 

d.                  Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 



 3 

 

 

e.                   Notices. Any notices with respect to this Amendment shall
be given in the manner provided for in the Loan Agreement.

 

f.                   Survival. All representations, warranties, covenants,
agreements, undertakings, waivers and releases of Borrower contained herein
shall survive until the Obligations are paid in full.

 

g.                  Incorporation by Reference; Statement Required By Mo. Rev.
Stat. Section 432.047. All of the terms of the Loan Documents are incorporated
in and made part of this Amendment by reference. Pursuant to Mo. Rev. Stat.
Section 432.047, Lender hereby gives the following notice to Borrower:

 

“Oral OR UNEXECUTED agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.”

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

BORROWER: ALLIED HEALTHCARE PRODUCTS, INC., a Delaware corporation           By:
      /s/ Earl R. Refsland   Name:  Earl R. Refsland   Title:    President      
      LENDER: ENTERPRISE BANK & TRUST           By:        /s/ Joseph R. Mark  
Name:   Joseph R. Mark   Title:     Commercial Banking Officer

 

 

 

 

 



Signature Page





 

